DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US10.552.083. This is a statutory double patenting rejection.
Patent US10,552,083
Instant Application 16/780489
Claim 1. A computer-implemented method for creating backups, the method comprising:



creating the data capture group in response to receiving the request to create the data capture group;

receiving a request to backup the data capture group, wherein the request indicates whether a backup is a reference backup or a delta backup;


for each storage volume of the data capture group:

in response to the request to backup the data capture group indicating the backup is a reference backup, obtaining a reference backup of the storage volume, wherein the reference backup of the storage volume is derived from a complete set of data of the storage volume; and

in response to the request to backup the data capture group indicating the backup is a delta backup, obtaining a delta backup of the storage volume, wherein the delta backup of the storage volume is derived from differences between a complete set of data of the storage volume and a prior backup of the data of the storage volume






creating the data capture group in response to receiving the request to create a data capture group; 

receiving a request to backup the data capture group, wherein the request indicates whether the backup is a reference backup or a delta backup; and 

for each storage volume of the data capture group: 

in response to the request to backup the data capture group indicating the backup is a reference backup, obtaining a reference backup of the storage volume, wherein the reference backup of the storage volume is derived from a complete set of data of the storage volume; and

 in response to the request to backup the data capture group indicating the backup is a delta backup, obtaining a delta backup of the storage volume, wherein the delta backup of the storage volume is derived from differences between a complete set of data of the storage volume and a prior backup of the data of the storage volume.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krinke II et al. (US9,600,376), hereinafter Krinke in view of Berkowitz et al. (US 2003/0149736), hereinafter Berkowitz.
Regarding claim 1, Krinke teaches a computer-implemented method for creating backups, the method comprising: 
receiving a request to create a data capture group including descriptive information having identities of storage volumes of the data capture group and an identification of the data capture group; 
creating the data capture group (Krinke, Col.6, lines 37-54, Storage management module 122 collects multiple volumes into one or more groups of volumes … Backup module 110 can select a group as a replication source; Fig.8) in response to receiving the request to create a data capture group; 
receiving a request to backup the data capture group (Krinke, Col.9, lines 14-31, The backup module receives a backup request at 310), wherein the request indicates whether the backup is a reference backup or a delta backup (Krinke, Col.12, lines 4-27, The backup module can also receive information identifying the type of backup, e.g., full or incremental); and 
for each storage volume of the data capture group (Krinke, Col.12, lines 28-38): 
in response to the request to backup the data capture group indicating the backup is a reference backup, obtaining a reference backup of the storage volume, wherein the reference backup of the storage volume is derived from a complete set of data of the storage volume (Krinke, Col.9, lines 53-57, The backup module executes the backup operation at 350; Col.4, lines 4-15, A full backup involves backup module 110 creating a complete copy of data, such as data 144, and storing the complete copy in storage device, such as storage device 150; Fig.3); and 
in response to the request to backup the data capture group indicating the backup is a delta backup obtaining a delta backup of the storage volume, wherein the delta backup of the storage volume is derived from differences between a complete set of data of the storage volume and a prior backup of the data of the storage volume (Krinke, Col.9, lines 53-57, The backup module executes the backup operation at 350; Col.4, lines 4-15, An incremental backup involves backup module 110 identifying data that has been changed since a previous backup operation and copying only the changed data to a storage device; Fig.3).

Krinke does not explicitly teach receiving a request to create a data capture group including descriptive information having identities of storage volumes of the data capture group and an identification of the data capture group and creating the data 
However, Krinke in view of Berkowitz teaches receiving a request to create a data capture group including descriptive information having identities of storage volumes of the data capture group and an identification of the data capture group (Berkowitz, [0039], The requester module 302 may then send multiple messages indicating which volumes should be added to the set identified by the GUID; Note – multiple messages provide options to add more volumes to the set after the set is created. In the case that there’s only one original list of volumes, without allowing any additional volumes to be added later, then there would be only one requesting message);
creating the data capture group in response to receiving the request to create a data capture group (Berkowitz, [0039])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krinke to incorporate teachings of Berkowitz to create a volume group in response to a creation request with group ID and identifiers of volumes. A person of ordinary skill in the art would have been motivated to combine the teachings of Krinke with Berkowitz because it improves efficiency of the system by creating a group of volumes to be backed up together in order to maintain data consistency in a group (Berkowitz, [0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Okada et al (US 2008/0320219) and Nguyen (US 2008/0294858).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NANCI N WONG/Primary Examiner, Art Unit 2136